In an action inter alia for an injunction, defendants appeal from an order of the Supreme Court, Suffolk County, entered March 29, 1972, which (1) granted plaintiff’s motion for a preliminary injunction against sale or conveyance of the business or assets of defendant Nassau Suffolk Fuel Corp. and (2) denied defendants’ cross motion for a preliminary injunction. Order affirmed, with $10 costs and disbursements. In view of the claims of the parties relating to the present enforceability of the provisions of the contract of sale between Nassau Suffolk Lumber So Supply Corporation and defendant Koopmann, we are of the opinion that the preliminary injunction, stabilizing the positions of the parties, was properly granted. At the trial the facts and circumstances relating to such claims can be presented and evaluated. We express no opinion as to the validity of those claims. Hopkins, Acting P. J., Martuscello, Gulotta and Brennan, JJ., concur.